Exhibit 10.2

E COM VENTURES, INC.

2000 STOCK OPTION PLAN, AS AMENDED

1. PURPOSE. The purpose of this Plan is to advance the interests of E COM
VENTURES, INC., a Florida corporation (the “Company”), and its Subsidiaries by
providing an additional incentive to attract and retain qualified and competent
persons who provide services to the Company and its Subsidiaries, and upon whose
efforts and judgment the success of the Company and its Subsidiaries is largely
dependent, through the encouragement of stock ownership in the Company by such
persons. As of the Effective Date of this Plan, no more stock options shall be
granted under the 1991 Stock Plan, as amended.

2. DEFINITIONS. As used herein, the following terms shall have the meaning
indicated:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(c) “Committee” shall mean the committee appointed by the Board pursuant to
Section 13(a) hereof, or, if such committee is not appointed, the Board.

(d) “Common Stock” shall mean the Company’s Common Stock, par value $0.01 per
share.

(e) “Company” shall mean E COM VENTURES, INC., a Florida corporation.

(f) “Director” shall mean a member of the Board.

(g) “Effective Date” shall mean October 31, 2000.

(h) “Fair Market Value” of a share on any date of reference shall mean the
“Closing Price” (as defined below) of the Common Stock on the business day
immediately preceding the date of reference, unless the Committee or the Board
in its sole discretion shall determine otherwise in a fair and uniform manner.
For the purpose of determining Fair Market Value, the “Closing Price” of the
Common Stock on any business day shall be (i) if the Common Stock is listed or
admitted for trading on any United States national securities exchange, or if
actual transactions are otherwise reported on a consolidated transaction
reporting system, the last reported sale price of Common Stock on such exchange
or reporting system, as reported in any newspaper of general circulation,
(ii) if the Common Stock is quoted on the National Association of Securities
Dealers Automated Quotations System (“NASDAQ”), or any similar system of
automated dissemination of quotations of securities prices in common use, the
last reported sale price of Common Stock on such system or, if sales prices are
not reported, the mean between the closing high bid and low asked quotations for
such day of Common Stock on such system, as reported in any newspaper of general
circulation or (iii) if neither clause (i) or (ii) is applicable, the mean
between the high bid and low asked quotations for the Common Stock as reported
by the National Quotation Bureau, Incorporated if at least two securities
dealers have inserted both bid and asked quotations for Common Stock on at least
five of the ten preceding days. If neither (i), (ii), or (iii) above is
applicable, then Fair Market Value shall be determined by the Committee or the
Board in a fair and uniform manner.

 

1



--------------------------------------------------------------------------------

(i) “Incentive Stock Option” shall mean an incentive stock option as defined in
Section 422 of the Internal Revenue Code.

(j) “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

(k) “Officer” shall mean the Company’s Chairman of the Board, President, Chief
Executive Officer, principal financial officer, principal accounting officer,
any vice-president of the Company in charge of a principal business unit,
division or function (such as sales, administration or finance), any other
officer who performs a policy-making function, or any other person who performs
similar policy-making functions for the Company. Officers of Subsidiaries shall
be deemed Officers of the Company if they perform such policy-making functions
for the Company. As used in this paragraph, the phrase “policy-making function”
does not include policy-making functions that are not significant. If pursuant
to Item 401(b) of Regulation S-K (17 C.F.R. ss. 229.401(b)) the Company
identifies a person as an “executive officer,” the person so identified shall be
deemed an “Officer” even though such person may not otherwise be an “Officer”
pursuant to the foregoing provisions of this paragraph.

(l) “Option” (when capitalized) shall mean any option granted under this Plan.

(m) “Option Agreement” means the agreement between the Company and the Optionee
for the grant of an option.

(n) “Optionee” shall mean a person to whom a stock option is granted under this
Plan or any person who succeeds to the rights of such person under this Plan by
reason of the death of such person.

(o) “Outside Director” shall mean a member of the Board who qualifies as an
“outside director” under Section 162(m) of the Internal Revenue Code and the
regulations thereunder and as a “Non-Employee Director” under Rule 16b-3
promulgated under the Securities Exchange Act.

(p) “Plan” shall mean this 2000 Stock Option Plan for the Company.

(q) “Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

(r) “Share” shall mean a share of Common Stock.

(s) “Subsidiary” shall mean any corporation (other than the Company) in any
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Option, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50 percent or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

2



--------------------------------------------------------------------------------

3. SHARES AVAILABLE FOR OPTION GRANTS. The Committee or the Board may grant to
Optionees from time to time Options to purchase an aggregate of up to 866,198
shares from the Company’s authorized and unissued Shares. In addition, the
number of Shares available for issuance under the Plan shall automatically
increase on the first trading day of each fiscal year of the Company during the
term of the Plan, beginning with the fiscal year ended February 2, 2002, by an
amount equal to three percent (3%) of the shares of Common Stock of the Company
outstanding as of the last trading day of the immediately preceding fiscal year.
No Incentive Stock Options may be granted on the basis of the additional shares
of Common Stock resulting from such annual increases. If any Option granted
under the Plan shall terminate, expire, or be canceled or surrendered as to any
Shares, new Options may thereafter be granted covering such Shares.

4. INCENTIVE AND NON-QUALIFIED OPTIONS.

(a) An Option granted hereunder shall be either an Incentive Stock Option or a
Non-Qualified Stock Option as determined by the Committee or the Board at the
time of grant of the Option and shall clearly state whether it is an Incentive
Stock Option or a Non-Qualified Stock Option. All Incentive Stock Options shall
be granted within 10 years from the effective date of this Plan. Incentive Stock
Options may not be granted to any person who is not an employee of the Company
or any Subsidiary.

(b) Options otherwise qualifying as Incentive Stock Options hereunder will not
be treated as Incentive Stock Options to the extent that the aggregate fair
market value (determined at the time the Option is granted) of the Shares, with
respect to which Options meeting the requirements of Section 422(b) of the Code
are exercisable for the first time by any individual during any calendar year
(under all plans of the Company and its parent and subsidiary corporations as
defined in Section 424 of the Code), exceeds $100,000.

5. CONDITIONS FOR GRANT OF OPTIONS.

(a) Each Option shall be evidenced by an Option Agreement that may contain any
term deemed necessary or desirable by the Committee or the Board, provided such
terms are not inconsistent with this Plan or any applicable law. Optionees shall
be (i) those persons selected by the Committee or the Board from the class of
all regular employees of, or persons who provide consulting or other services as
independent contractors to, the Company or its Subsidiaries, including Directors
and Officers who are regular employees, and (ii) Directors who are not employees
of the Company or of any Subsidiaries.

(b) In granting Options, the Committee or the Board shall take into
consideration the contribution the person has made to the success of the Company
or its Subsidiaries and such other factors as the Committee or the Board shall
determine. The Committee or the Board shall also have the authority to consult
with and receive recommendations from officers and other personnel of the
Company and its Subsidiaries with regard to these matters. The Committee or the
Board may from time to time in granting Options under the Plan prescribe such
other terms and conditions concerning such Options as it deems appropriate,
including, without limitation, (i) prescribing the date or dates on which the
Option becomes exercisable, (ii) providing that the Option rights accrue or
become exercisable in

 

3



--------------------------------------------------------------------------------

installments over a period of years, or upon the attainment of stated goals or
both, or (iii) relating an Option to the continued employment of the Optionee
for a specified period of time, provided that such terms and conditions are not
more favorable to an Optionee than those expressly permitted herein.

(c) The Options granted to employees under this Plan shall be in addition to
regular salaries, pension, life insurance or other benefits related to their
employment with the Company or its Subsidiaries. Neither the Plan nor any Option
granted under the Plan shall confer upon any person any right to employment or
continuance of employment by the Company or its Subsidiaries.

(d) Notwithstanding any other provision of this Plan, an Incentive Stock Option
shall not be granted to any person owning directly or indirectly (through
attribution under Section 424(d) of the Code) at the date of grant, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company (or of its parent or subsidiary corporation (as defined in
Section 424 of the Code) at the date of grant) unless the option price of such
Option is at least 110% of the Fair Market Value of the Shares subject to such
Option on the date the Option is granted, and such Option by its terms is not
exercisable after the expiration of five years from the date such Option is
granted.

(e) Notwithstanding any other provision of this Plan, and in addition to any
other requirements of this Plan, the aggregate number of Options granted to any
one Optionee may not exceed 500,000, subject to adjustment as provided in
Section 10 hereof.

6. OPTION PRICE. The option price per Share of any Option shall be any price
determined by the Committee or the Board but shall not be less than the par
value per Share; provided, however, that in no event shall the option price per
Share of any Incentive Stock Option be less than the Fair Market Value of the
Shares underlying such Option on the date such Option is granted.

7. EXERCISE OF OPTIONS. An Option shall be deemed exercised when (i) the Company
has received written notice of such exercise in accordance with the terms of the
Option, (ii) full payment of the aggregate option price of the Shares as to
which the Option is exercised has been made, and (iii) arrangements that are
satisfactory to the Committee or the Board in its sole discretion have been made
for the Optionee’s payment to the Company of the amount that is necessary for
the Company or Subsidiary employing the Optionee to withhold in accordance with
applicable Federal or state tax withholding requirements. The consideration to
be paid for the Shares to be issued upon exercise of an Option as well as the
method of payment of the exercise price and of any withholding and employment
taxes applicable thereto, shall be determined by the Committee or the Board and
may in the discretion of the Committee or the Board consist of: (1) cash,
(2) certified or official bank check, (3) money order, (4) Shares that have been
held by the Optionee for at least six (6) months (or such other Shares as the
Company determines will not cause the Company to recognize for financial
accounting purposes a charge for compensation expense), (5) the withholding of
Shares issuable upon exercise of the Option, (6) pursuant to a “cashless
exercise” procedure, by delivery of a properly executed exercise notice together
with such other documentation, and subject to such guidelines, as the Board or
the Committee shall require to effect an exercise of the Option and delivery to
the Company by a

 

4



--------------------------------------------------------------------------------

licensed broker acceptable to the Company of proceeds from the sale of Shares or
a margin loan sufficient to pay the exercise price and any applicable income or
employment taxes, or (7) in such other consideration as the Committee or the
Board deems appropriate, or by a combination of the above. In the case of an
Incentive Stock Option, the permissible methods of payment shall be specified at
the time the Option is granted. The Committee or the Board in its sole
discretion may accept a personal check in full or partial payment of any Shares.
If the exercise price is paid, and/or the Optionee’s tax withholding obligation
is satisfied, in whole or in part with Shares, or through the withholding of
Shares issuable upon exercise of the Option, the value of the Shares surrendered
or withheld shall be their Fair Market Value on the date the Option is
exercised. The Committee or the Board in its sole discretion may, on an
individual basis or pursuant to a general program established in connection with
this Plan, cause the Company to lend money to an Optionee, guarantee a loan to
an Optionee, or otherwise assist an Optionee to obtain the cash necessary to
exercise all or a portion of an Option granted hereunder or to pay any tax
liability of the Optionee attributable to such exercise. If the exercise price
is paid in whole or part with Optionee’s promissory note, such note shall
(i) provide for full recourse to the maker, (ii) be collateralized by the pledge
of the Shares that the Optionee purchases upon exercise of the Option,
(iii) bear interest at the prime rate of the Company’s principal lender, and
(iv) contain such other terms as the Committee or the Board in its sole
discretion shall reasonably require. No Optionee shall be deemed to be a holder
of any Shares subject to an Option unless and until a stock certificate or
certificates for those Shares are issued to that person(s) under the terms of
this Plan. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date the stock certificate is issued,
except as expressly provided in Section 10 hereof.

8. EXERCISABILITY OF OPTIONS. Any Option shall become exercisable in such
amounts, at such intervals and upon such terms as the Committee or the Board
shall provide in the Option Agreement for that Option, except as otherwise
provided in this Section 8:

(a) The expiration date of an Option shall be determined by the Committee or the
Board at the time of grant, but in no event shall an Option be exercisable after
the expiration of 10 years from the date of grant of the Option.

(b) Unless otherwise provided in any Option, each outstanding Option shall
become immediately fully exercisable in the event of a “Change in Control” or in
the event that the Committee or the Board exercises its discretion to provide a
cancellation notice with respect to the Option pursuant to Section 9(b) hereof.
For this purpose, the term “Change in Control” shall mean:

(i) Approval by the shareholders of the Company of a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or a
liquidation or dissolution of the Company or the sale of all or substantially
all of the assets of the Company (unless such reorganization, merger,
consolidation or other corporate transaction, liquidation, dissolution or sale
is subsequently abandoned); or

 

5



--------------------------------------------------------------------------------

(ii) Individuals who, as of the date on which the Option is granted, hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any person becoming a director
subsequent to the date on which the Option was granted whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

(iii) The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of beneficial ownership (within the meaning of Rule 13-d
promulgated under the Securities Exchange Act) of 30% of either the then
outstanding shares of the Company’s Common Stock or the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally in
the election of directors (hereinafter referred to as the ownership of a
“Controlling Interest”) excluding, for this purpose, any acquisitions by (1) the
Company or its Subsidiaries, (2) any person, entity or “group” that as of the
date on which the Option is granted owns beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act) of a
Controlling Interest or (3) any employee benefit plan of the Company or its
Subsidiaries.

(c) The Committee or the Board may in its sole discretion, accelerate the date
on which any Option may be exercised and may accelerate the vesting of any
Shares subject to any Option or previously acquired by the exercise of any
Option.

9. TERMINATION OF OPTION PERIOD.

(a) Unless otherwise provided in any Option Agreement, the unexercised portion
of any Option shall automatically and without notice terminate and become null
and void at the time of the earliest to occur of the following:

(i) three months after the date on which the Optionee’s employment is terminated
other than by reason of (A) Cause, which, solely for purposes of this Plan,
shall mean the termination of the Optionee’s employment by reason of the
Optionee’s willful misconduct or gross negligence, (B) a mental or physical
disability (within the meaning of Internal Revenue Code Section 22(e)) of the
Optionee as determined by a medical doctor satisfactory to the Committee, or
(C) death of the Optionee;

(ii) immediately upon the termination of the Optionee’s employment for Cause;

 

6



--------------------------------------------------------------------------------

(iii) twelve months after the date on which the Optionee’s employment is
terminated by reason of a mental or physical disability (within the meaning of
Section 22(e) of the Code) as determined by a medical doctor satisfactory to the
Committee or the Board;

(iv) (A) twelve months after the date of termination of the Optionee’s
employment by reason of death of the Optionee, or, if later, (B) three months
after the date on which the Optionee shall die if such death shall occur during
the one year period specified in Subsection 9(a)(iii) hereof.

(v) immediately in the event that the Optionee shall file any lawsuit or
arbitration claim against the Company or any Subsidiary, or any of their
respective officers, directors or shareholders; or

All references herein to the termination of the Optionee’s employment shall, in
the case of an Optionee who is not an employee of the Company or a Subsidiary,
refer to the termination of the Optionee’s service with the Company.

(b) To the extent not previously exercised, (i) each Option shall terminate
immediately in the event of (1) the liquidation or dissolution of the Company,
or (2) any reorganization, merger, consolidation or other form of corporate
transaction in which the Company does not survive, unless the successor
corporation, or a parent or subsidiary of such successor corporation, assumes
the Option or substitutes an equivalent option or right pursuant to
Section 10(c) hereof, and (ii) the Committee or the Board in its sole discretion
may by written notice (“cancellation notice”) cancel, effective upon the
consummation of any corporate transaction described in Subsection 8(b)(i) hereof
in which the Company does survive, any Option that remains unexercised on such
date. The Committee or the Board shall give written notice of any proposed
transaction referred to in this Section 9(b) a reasonable period of time prior
to the closing date for such transaction (which notice may be given either
before or after approval of such transaction), in order that Optionees may have
a reasonable period of time prior to the closing date of such transaction within
which to exercise any Options that then are exercisable (including any Options
that may become exercisable upon the closing date of such transaction). An
Optionee may condition his exercise of any Option upon the consummation of a
transaction referred to in this Section 9(b).

10. ADJUSTMENT OF SHARES.

(a) If at any time while the Plan is in effect or unexercised Options are
outstanding, there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of
Shares, then and in that event:

(i) appropriate adjustment shall be made in the maximum number of Shares
available for grant under the Plan, or available for grant to any person under
the Plan, so that the same percentage of the Company’s issued and outstanding
Shares shall continue to be subject to being so optioned; and

 

7



--------------------------------------------------------------------------------

(ii) the Board or the Committee may, in its discretion, make any adjustments it
deems appropriate in the number of Shares and the exercise price per Share
thereof then subject to any outstanding Option, so that the same percentage of
the Company’s issued and outstanding Shares shall remain subject to purchase at
the same aggregate exercise price.

(b) Unless otherwise provided in any Option Agreement, the Committee may change
the terms of Options outstanding under this Plan, with respect to the option
price or the number of Shares subject to the Options, or both, when, in the
Committee’s sole discretion, such adjustments become appropriate so as to
preserve benefits under the Plan.

(c) In the event of a proposed sale of all or substantially all of the Company’s
assets or any reorganization, merger, consolidation or other form of corporate
transaction in which the Company does not survive, where the securities of the
successor corporation, or its parent company, are issued to the Company’s
shareholders, then the successor corporation or a parent of the successor
corporation may, with the consent of the Committee or the Board, assume each
outstanding Option or substitute an equivalent option or right. If the successor
corporation, or its parent, does not cause such an assumption or substitution to
occur, or the Committee or the Board does not consent to such an assumption or
substitution, then each Option shall terminate pursuant to Section 9(b) hereof
upon the consummation of sale, merger, consolidation or other corporate
transaction.

(d) Except as otherwise expressly provided herein, the issuance by the Company
of shares of its capital stock of any class, or securities convertible into
shares of capital stock of any class, either in connection with a direct sale or
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made to, the number of or exercise price for Shares then subject to
outstanding Options granted under the Plan.

(e) Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.

11. TRANSFERABILITY OF OPTIONS AND SHARES.

(a) No Incentive Stock Option, and unless the prior written consent of the
Committee or the Board is obtained (which consent may be withheld for any
reason) and the transaction does not violate the requirements of Rule 16b-3
promulgated under the Securities Exchange Act, no Non-Qualified Stock Option
shall be subject to alienation, assignment, pledge, charge or other transfer
other than by the Optionee by will or the laws of descent and

 

8



--------------------------------------------------------------------------------

distribution, and any attempt to make any such prohibited transfer shall be
void. Each Option shall be exercisable during the Optionee’s lifetime only by
the Optionee, or in the case of a Non-Qualified Stock Option that has been
assigned or transferred with the prior written consent of the Committee or the
Board, only by the permitted assignee.

(b) No Shares acquired by an Officer or Director pursuant to the exercise of an
Option may be sold, assigned, pledged or otherwise transferred prior to the
expiration of the six-month period following the date on which the Option was
granted, unless the transaction does not violate the requirements of Rule 16b-3
promulgated under the Securities Exchange Act.

12. ISSUANCE OF SHARES.

(a) Notwithstanding any other provision of this Plan, the Company shall not be
obligated to issue any Shares unless it is advised by counsel of its selection
that it may do so without violation of the applicable Federal and State laws
pertaining to the issuance of securities, and may require any stock so issued to
bear a legend, may give its transfer agent instructions, and may take such other
steps, as in its judgment are reasonably required to prevent any such violation.

(b) As a condition to any sale or issuance of Shares upon exercise of any
Option, the Committee or the Board may require such agreements or undertakings
as the Committee or the Board may deem necessary or advisable to facilitate
compliance with any applicable law or regulation including, but not limited to,
the following:

(i) a representation and warranty by the Optionee to the Company, at the time
any Option is exercised, that he is acquiring the Shares to be issued to him for
investment and not with a view to, or for sale in connection with, the
distribution of any such Shares; and

(ii) a representation, warranty and/or agreement to be bound by any legends
endorsed upon the certificate(s) for the Shares that are, in the opinion of the
Committee or the Board, necessary or appropriate to facilitate compliance with
the provisions of any securities laws deemed by the Committee or the Board to be
applicable to the issuance and transfer of those Shares.

13. ADMINISTRATION OF THE PLAN.

(a) The Plan shall be administered by the Board or, at the discretion of the
Board, by a committee appointed by the Board (the “Committee”) which shall be
composed of two or more Directors. The membership of the Committee shall be
constituted so as to comply at all times with the then applicable requirements
for Outside Directors of Rule 16b-3 promulgated under the Securities Exchange
Act and Section 162(m) of the Internal Revenue Code. The Committee shall serve
at the pleasure of the Board and shall have the powers designated herein and
such other powers as the Board may from time to time confer upon it.

(b) The Committee or the Board may grant Options pursuant to this Plan to any
persons to whom Options may be granted under Section 5(a) hereof.

 

9



--------------------------------------------------------------------------------

(c) The Committee or the Board, from time to time, may adopt rules and
regulations for carrying out the purposes of the Plan. The determinations of the
Committee or the Board, and its interpretation and construction of any provision
of the Plan or any Option Agreement, shall be final and conclusive.

(d) Any and all decisions or determinations of the Committee shall be made
either (i) by a majority vote of the members of the Committee at a meeting or
(ii) without a meeting by the unanimous written approval of the members of the
Committee.

14. WITHHOLDING OR DEDUCTION FOR TAXES. If at any time specified herein for the
making of any issuance or delivery of any Option or Common Stock to any
Optionee, any law or regulation of any governmental authority having
jurisdiction in the premises shall require the Company to withhold, or to make
any deduction for, any taxes or to take any other action in connection with the
issuance or delivery then to be made, the issuance or delivery shall be deferred
until the withholding or deduction shall have been provided for by the Optionee
or beneficiary, or other appropriate action shall have been taken.

15. INTERPRETATION.

(a) As it is the intent of the Company that the Plan shall comply in all
respects with Rule 16b-3 promulgated under the Securities Exchange Act (“Rule
16b-3”), any ambiguities or inconsistencies in construction of the Plan shall be
interpreted to give effect to such intention, and if any provision of the Plan
is found not to be in compliance with Rule 16b-3, such provision shall be deemed
null and void to the extent required to permit the Plan to comply with Rule
16b-3. The Committee or the Board may from time to time adopt rules and
regulations under, and amend, the Plan in furtherance of the intent of the
foregoing.

(b) The Plan and any Option Agreements entered into pursuant to the Plan shall
be administered and interpreted so that all Incentive Stock Options granted
under the Plan will qualify as Incentive Stock Options under Section 422 of the
Code. If any provision of the Plan or any Option Agreement relating to an
Incentive Stock Option should be held invalid for the granting of Incentive
Stock Options or illegal for any reason, that determination shall not affect the
remaining provisions hereof, but instead the Plan and the Option Agreement shall
be construed and enforced as if such provision had never been included in the
Plan or the Option Agreement.

(c) This Plan shall be governed by the laws of the State of Florida.

(d) Headings contained in this Plan are for convenience only and shall in no
manner be construed as part of this Plan.

(e) Any reference to the masculine, feminine, or neuter gender shall be a
reference to such other gender as is appropriate.

16. AMENDMENT AND DISCONTINUATION OF THE PLAN. The Committee or the Board may
from time to time amend, suspend or terminate the Plan or any Option; provided,
however, that, any amendment to the Plan shall be subject to the approval of the
Company’s shareholders if such shareholder approval is required by any federal
or state law or

 

10



--------------------------------------------------------------------------------

regulation (including, without limitation, Rule 16b-3 or to comply with
Section 162(m) of the Internal Revenue Code) or the rules of any Stock exchange
or automated quotation system on which the Common Stock may then be listed or
granted. Except to the extent provided in Sections 9 and 10 hereof, no
amendment, suspension or termination of the Plan or any Option issued hereunder
shall substantially impair the rights or benefits of any Optionee pursuant to
any Option previously granted without the consent of the Optionee.

17. EFFECTIVE DATE AND TERMINATION DATE. The effective date of the Plan is
October 31, 2000 and the Plan shall terminate on the 10th anniversary of the
Effective Date.

 

11



--------------------------------------------------------------------------------

Notice of Grant of Stock Options

   E Com Ventures, Inc.

And Option Agreement

   ID: 65-0977964       Option Number:    _________________    Plan:    2000   
ID:    _________________

Effective             , you have been granted a(n) Non-Qualified Stock Option to
buy              shares of E Com Ventures, Inc. (the Company) stock at
$             per share.

The total option price of the shares granted is $                

Shares in each period will become vested on the state showm.

 

Shares

  

Vest Type

  

Full Vest

  

Expiration

                    

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

              E Com Ventures, Inc.     Date                       Date  

 

12